DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 08/08/2022.
Claims 1, 9, 16 and 17 have been amended and are hereby entered.
Claims 1-20 are currently pending and have been examined.
This action is made FINAL.
Response to Arguments
Applicant’s arguments, see page 11, filed 08/08/2022, with respect to the drawing objections have been fully considered and are persuasive. The drawing objections have been withdrawn. 
Applicant’s arguments, see pages 11-12, filed 08/08/2022, with respect to the specification objections have been fully considered and are persuasive. The specification objections have been withdrawn. 
Applicant’s arguments, see pages 12-18, filed 08/08/2022, with respect to the 35 U.S.C. 101 rejections of claims 1, 3-9, 11-17 and 19-20 have been fully considered but are generally not persuasive. The 35 U.S.C. 101 rejections of claims 1, 3-9, 11-17 and 19-20 have been maintained.
 First, Applicant argues on pages 12-14 that the amended claim 1 does not recite the abstract idea of a mental process. Examiner generally agrees. Specifically, Examiner agrees that the two “sending…” limitations argued by Applicant on page 13 do not fall into the mental process grouping. Accordingly, the mental process analysis of Step 2A Prong 1 has been withdrawn.
 Next, Applicant argues on pages 14-15 that the amended claims do not recite a certain method of organizing human activity including commercial interactions. Specifically, Applicant argues that because the final clause of amended claim 1 recites a payment transaction, the claim as a whole does not recite a judicial exception. Examiner respectfully disagrees. 
In particular, while the payment transaction is only recited in the final limitation of amended claim 1, the preceding limitations (with the exception of the “causing…” limitation which is addressed in the additional elements of Prong 2) recite the determination of which stopping location will be chosen for the transaction. In other words, the limitations argued by Applicant on page 15 (the sending of a first set of stopping locations, selecting a stopping location based on a service end point, and receiving an indication of arrival at the selected stopping location) are building towards the commercial interaction of paying for parking at the stopping location. Applicant’s specification further recites that the problem being solved by the claimed invention is the paying for parking at a stopping location in [0018]-[0019] and particularly [0021] “Various examples address these and other problems by providing a transportation service environment that includes novel arrangements for selecting and providing payment for stopping locations” (emphasis added). Therefore, even though each and every limitation does not recite a payment/transaction occurring, the claim as a whole is reciting a commercial interaction of selecting and paying for parking at a stopping location. Accordingly, amended claim 1 recites a judicial exception. For similar reasons as discussed above, independent claims 9 and 17 as well as dependent claims 2-8, 10-16, and 18-20 also recite a judicial exception.
Next, Applicant argues on pages 15-17 that amended claim 1 has additional elements that integrate the judicial exception of claim 1 into a practical application. Specifically, Applicant argues that amended claim 1 recites a particular machine in the form of the self-driving vehicle. Examiner respectfully disagrees. Per MPEP 2106.05(b) I. and II., “When determining whether a machine recited in a claim provides significantly more, the following factors are relevant… The particularity or generality of the elements of the machine or apparatus, i.e., the degree to which the machine in the claim can be specifically identified (not any and all machines)… Integral use of a machine to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not integrate the exception into a practical application or provide significantly more.” 
Regarding the particularity or generality of the elements of the machine or apparatus, amended claim 1 recites no structure/components of the self-driving vehicle and how those components interact in the claimed invention. Because there are no claimed components/elements of the self-driving vehicle in the claims, the self-driving vehicle is recited at a high level of generality, weighing against the self-driving vehicle being a particular machine. 
Regarding integral use of a machine to achieve performance of a method, Examiner notes that all of the method steps of amended claim 1 are performed by the service arrangement system, and none of the method steps are being performed by the self-driving vehicle. Specifically, the self-driving vehicle is on the receiving end of the set of stopping points and of an instruction to begin executing a route. The self-driving vehicle is not positively recited as performing any steps of the claimed method. Therefore, the self-driving vehicle not implementing any of the claimed method steps in claim 1 also weighs against the self-driving vehicle being considered a particular machine. Additionally, the service arrangement system performing the method steps of claim 1 covers a server, which per MPEP 2106.05(b) I. does not qualify as a particular machine. Therefore, amended claim 1 does not have additional elements that integrate the claim’s judicial exception into a practical application. For similar reasons as discussed above, independent claims 9 and 17 as well as dependent claims 3-8, 11-16, and 19-20 also do not recite additional elements that integrate the claims’ judicial exception.
Finally, Applicant argues on pages 17-18 that amended claim 1 amounts to significantly more than its judicial exception at Step 2B and is therefore eligible. Specifically, Applicant argues that by the same reasoning used in their Step 2A Prong 2 arguments, amended claim 1 recites additional elements that are a particular machine and thus eligible at Step 2B as well. Examiner respectfully disagrees. For the reasons discussed above regarding Step 2A Prong 2, Applicant’s arguments that the self-driving vehicle amounts to significantly more at Step 2B are also unpersuasive. In particular, the self-driving vehicle as claimed does amount to a particular machine, and therefore amended claim 1 applying its judicial exception using self-driving vehicles does not amount to significantly more than the judicial exception. For similar reasons as discussed above, independent claims 9 and 17 as well as dependent claims 3-8, 11-16, and 19-20 also do not recite additional elements that amount to significantly more than the claims’ judicial exception. Accordingly, claims 1, 3-9, 11-17 and 19-20 are not patent eligible.
Applicant’s arguments, see pages 18-19, filed 08/08/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 16 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claim 16 have been withdrawn. 
Applicant’s arguments, see pages 19-23, filed 08/08/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-20 have been fully considered but are either not persuasive or moot. The 35 U.S.C. 101 rejections of claims 1-20 have been maintained.
After summarizing the applicable law and 35 U.S.C. 103 rejections, Applicant argues on pages 20-22 that Levy and Vahabzadeh does not teach or suggest the claimed features of amended claim 1.
Applicant first argues that Vahabzadeh does not teach an autonomous or self-driving vehicle, and therefore cannot teach the first “sending…” limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Vahabzadeh teaches in the cited portion of [0083] that the plurality of locations are sent to a mobile device of a driver in a vehicle. In combination with the Levy, the plurality of locations are sent to the autonomous vehicle, as discussed in the rejection of claim 1 below and in the 05/06/2022 Office Action.
Applicant then argues that amended claim 1’s limitation of the first set of stopping locations associated with the first transportation service and with a parking management system is not taught by Levy alone or by Levy in combination with Vahabzadeh. Examiner respectfully disagrees. Levy teaches the autonomous vehicles using parking spaces that are managed by parking meters in [0093] and [0094] (see esp. [0093] “After electing a parking space, the autonomous vehicle can autonomously navigate into this empty parking space and remain in this parking space” and [0094] “The autonomous vehicle or the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter”). As the parking spaces are both i) used by the autonomous vehicle as part of providing a transportation service and ii) managed by a meter, the set of spaces of Levy are associated with both the transportation service and a paring management system under the broadest reasonable interpretation of “associated”. As far as sending a set of these locations Vahabzadeh also teaches that the set of locations its remote server sends are both associated with a first transportation service (see [0069] for locations being those where the vehicle can make the curbside pick-up) and with a parking management system (see curb operations server 101 and [0020]). Therefore, Levy in combination with Vahabzadeh teaches the limitation “sending, by the service arrangement system to the first self-driving vehicle, first stopping location data describing a first set of stopping locations associated with the first transportation service and with a parking management system” of amended claim 1.
Regarding the limitation, “selecting, by the service arrangement system, a first stopping location of the first set of stopping locations based on a service end point associated with the route”, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Chachra et al. (U.S. Pre-Grant Publication No. 2020/0103242, hereafter known as Chachra) is used in the rejection below to teach this newly added limitation to claim 1. 
Finally, Applicant argues on pages 22 and 23 that there is no motivation to combine Vahabzadeh with Levy apart from improper hindsight. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 Regarding Applicant’s argument specifically about the localization map of Levy removing any need for Vahabzadeh’s sending of a set of curbside locations to the vehicle, Examiner respectfully disagrees. As Levy teaches in [0068], “the autonomous vehicle can query the localization map for possible wait locations near the pickup location”. Levy also teaches that the localization map “stores a localization map containing layers representing geolocations or georeferenced boundaries of known loading zones, parking spaces, bike lanes, bus stops and bus lanes, emergency lanes, fire hydrant zones, driveway, parking lots, and/or other possible wait locations within the geographic region in which the autonomous vehicle is deployed” (emphasis added). Therefore, while the localization map contains a set of stopping locations, the set of stopping locations is for all locations in the geographical region (i.e. a city/metropolitan area per [0012]). Instead of vehicles querying the full set of stopping locations in the region for every pickup, it would have been obvious to send the vehicle a set of possible locations relevant to the pick-up per Vahabzadeh [0069] to reduce the number of locations being considered. 
Further, as provided as an additional motivation to combine the references in the 05/06/2022 Office Action, Vahabzadeh [0072] states “The processor determines an estimated travel time to each boundary of a pre-determined number of boundaries of the set of geo-fenced boundaries, and based on the determined travel time, selects a plurality of available curbside locations from the set of geo-fenced boundaries to facilitate a curbside use or transaction”. By sending available stopping locations to the vehicle would also be recognized by one of ordinary skill in the art before the effective filing date of the claimed invention as an improvement to Levy because the autonomous vehicles of Levy need to physically check the availability of each potential stopping location (see Levy [0092]). By incorporating the sending of a set of potential stopping locations to the vehicle, the combination of Levy and Vahabzadeh would further shrink the number of potential locations that need be considered, particularly removing locations that the vehicles in Levy alone would find to be occupied only after travelling to them.
Therefore, for at least these reasons, Applicant’s argument that there is no motivation to combine the references of Levy and Vahabzadeh is not persuasive. Claims 1-20 still stand rejected under 35 U.S.C. 103. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-9, 11-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite selecting and paying for parking as part of providing a transportation service. 
As an initial matter, claims 1-8 fall at least into the statutory category of process claims, claims 9-16 fall at least into the statutory category machine claims, and claims 17-20 fall at least into the statutory category of manufacture claims. Therefore, all claims fall into at least one of the statutory categories. Eligibility analysis proceeds to step 2A Prong 1. 
Claim 1 recites the concept of selecting and paying for parking as part of providing a transportation service which is a certain method of organizing human activity including commercial interactions. A method comprising: selecting a first self-driving vehicle for providing a first transportation service; sending first stopping location data describing a first set of stopping locations associated with the first transportation service and with a parking management system; selecting a first stopping location of the first set of stopping locations based on a service end point associated with the route; receiving stopping location use data indicating stopped at the first stopping location of the first set of stopping locations; and sending stopping location payment data, the stopping location payment data indicating a payment for use of the first stopping location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a self-driving vehicle, a first self-driving vehicle, a service arrangement system, and a parking management system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The additional element of causing, by the service arrangement system, the first self-driving vehicle to begin executing a route associated with the first transportation service similarly is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a self-driving vehicle, a first self-driving vehicle, a service arrangement system, and a parking management system amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Also as discussed above, the additional element of causing, by the service arrangement system, the first self-driving vehicle to begin executing a route associated with the first transportation service similarly amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The combination of these additional elements is also no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Mere instructions to apply an exception to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claims 3-6 further limit the abstract idea of claim 1 without adding any new additional elements. Therefore, by the analysis of claim 1 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 7 further limits the abstract idea of claim 1 while introducing the additional element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location. The claim does not integrate the abstract idea into a practical application because the element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 further limits the abstract idea of claim 1 while introducing the additional elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location. The claim does not integrate the abstract idea into a practical application because the elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Adding this new additional element into the additional element from claim 1 still amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claim 9 recites the concept of selecting and paying for parking as part of providing a transportation service which is a certain method of organizing human activity including commercial interactions. Instructions that, when executed, perform operations comprising: selecting a first self-driving vehicle for providing a first transportation service; sending first stopping location data describing a first set of stopping locations associated with the first transportation service and with a parking management system; selecting a first stopping location of the first set of stopping locations based on a service end point associated with the route; receiving stopping location use data indicating that is stopped at the first stopping location of the first set of stopping locations; and sending stopping location payment data, the stopping location payment data indicating a payment for use of the first stopping location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a service arrangement system, self-driving vehicles, one or more processors, a storage device, a first self-driving vehicle, and a parking management system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a service arrangement system, self-driving vehicles, one or more processors, a storage device, a first self-driving vehicle, and a parking management system amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Also as discussed above, the additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The combination of these additional elements is also no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Mere instructions to apply an exception to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claims 11-14 further limit the abstract idea of claim 9 without adding any new additional elements. Therefore, by the analysis of claim 9 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Claim 15 further limits the abstract idea of claim 9 while introducing the additional element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location. The claim does not integrate the abstract idea into a practical application because the element of causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Adding this new additional element into the additional element from claim 9 still amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claim 16 further limits the abstract idea of claim 9 while introducing the additional elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location. The claim does not integrate the abstract idea into a practical application because the elements of a second self-driving vehicle and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Adding this new additional element into the additional element from claim 9 still amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The claim also does not amount to significantly more than the abstract idea because mere instructions to apply an exception to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claim 17 recites the concept of selecting and paying for parking as part of providing a transportation service which is a certain method of organizing human activity including commercial interactions. Instructions that, when executed, cause operations comprising: selecting a first self-driving vehicle for providing a first transportation service; sending first stopping location data describing a first set of stopping locations associated with the first transportation service and with a parking management system; selecting a first stopping location of the first set of stopping locations based on a service end point associated with the route; receiving stopping location use data indicating that is stopped at the first stopping location of the first set of stopping locations; and sending stopping location payment data, the stopping location payment data indicating a payment for use of the first stopping location all, as a whole, fall under the category of commercial interactions. The claim falls into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a non-transitory machine-storage medium, one or more processors, a first self-driving vehicle, and a parking management system. The recited additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The combination of these additional elements is also no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a non-transitory machine-storage medium, one or more processors, a first self-driving vehicle, and a parking management system amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Also as discussed above, the additional element of causing the first self-driving vehicle to begin executing a route associated with the first transportation service similarly amounts to no more than mere instructions to apply the exception to the technical field of self-driving vehicles. The combination of these additional elements is also no more than mere instructions to apply the exception to the technical field of self-driving vehicles. Mere instructions to apply an exception to a technical field cannot provide an inventive concept. The claim is not patent eligible.
Claims 19-20 further limit the abstract idea of claim 17 without adding any new additional elements. Therefore, by the analysis of claim 17 above these claims, individually and as an ordered combination, do not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea. The claims are not patent eligible.
Regarding claims 2, 10 and 18, the limitation of handshake exchange data exchanged between the first self-driving vehicle and a parking management device positioned at the first stopping location integrates the judicial exceptions of the claims into a practical application. Specifically, handshake exchange data exchanged between the first self-driving vehicle and a parking management device represents at least an improvement to a technical field.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 9, 11, 13-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levy et al. (U.S. Pre-Grant Publication No. 2019/0137290, hereafter known as Levy) in view of Vahabzadeh (U.S. Pre-Grant Publication No. 2020/0410623, hereafter known as Vahabzadeh) and Chachra et al. (U.S. Pre-Grant Publication No. 2020/0103242, hereafter known as Chachra).
Regarding claim 1, Levy teaches:
A method of operating a self-driving vehicle, comprising: selecting, by a service arrangement system, a first self-driving vehicle for providing a first transportation service (see Fig. 4 and [0059] "As shown in FIGS. 2 and 4, a second method S200 for executing autonomous rideshare requests" for overall method, "assign" step in Fig. 4 and [0065] "Upon receipt of this rideshare request, the remote computer system can: identify an autonomous vehicle that is near the selected pickup location, currently unoccupied, and/or completing a rideshare cycle at a dropoff location nearby; assign this rideshare request to this autonomous vehicle" for selecting a first self-driving vehicle)
determining, by the  (see [0068] "the autonomous vehicle can query the localization map for possible wait locations near the pickup location, such as a set of possible wait locations that are: on the same side of the street as the pickup location; on the same block as the pickup location; and/or within a threshold distance (e.g., twenty meters in a suburban setting, ten meters in an urban setting) of the pickup location" and see [0094] for parking spaces being managed by parking meters)
causing, by the service arrangement system, the first self-driving vehicle to begin executing a route associated with the first transportation service (see [0065] "the remote computer system can:...dispatch the autonomous vehicle to execute a next rideshare cycle according to this rideshare request, including navigating to the pickup location specified in this rideshare request" and [0066] "the autonomous vehicle can then calculate a route from the autonomous vehicle's current location to the pickup location specified by the user, and the autonomous vehicle can then implement autonomous navigation techniques to navigate along this route toward the pickup location")
receiving, by the service arrangement system, stopping location use data indicating that the first self-driving vehicle is stopped at the first stopping location of the first set of stopping locations (see [0093] "After electing a parking space, the autonomous vehicle can autonomously navigate into this empty parking space and remain in this parking space" and [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
and sending, by the service arrangement system, stopping location payment data to the parking management system, the stopping location payment data indicating a payment for use of the first stopping location by the first self-driving vehicle (see [0094] “the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter. In one example, the remote computer system can remit payment to the meter for two-minute intervals until the autonomous vehicle departs from the parking space")
As discussed above, Levy teaches a localization map that the autonomous vehicle can query a localization map for a set of waiting locations. However, as taught in Levy [0092], the localization map is stored on the autonomous vehicle itself. Therefore, Levy does not teach the service arrangement system sending a set of stopping locations to the vehicle. However, Vahabzadeh teaches:
sending, by the service arrangement system to the first self-driving vehicle, first stopping location data describing a first set of stopping locations associated with the first transportation service and with a parking management system (see [0069] "At block 803, the device sends information associated with a plurality of available geo-fenced curbside locations to a mobile device of the commercial vehicle operator". In combination with Levy, server sending the plurality of locations to the selected autonomous vehicle. Also see [0020] for the server, which is a parking management system, containing the curbside locations. Also see [0036] and parking meter 228 for additional parking management.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vahabzadeh to the method of Levy. Specifically, Vahabzadeh states in [0072] “The processor determines an estimated travel time to each boundary of a pre-determined number of boundaries of the set of geo-fenced boundaries, and based on the determined travel time, selects a plurality of available curbside locations from the set of geo-fenced boundaries to facilitate a curbside use or transaction”. The facilitation Vahabzadeh refers to comprises “increased fuel efficiency, transportation, and reduced delays for participants and non-participants when scheduling use of curbside locations 202, 212 through use of the described geofencing and metering” (Vahabzadeh [0024]). Incorporating the server functionality of Vahabzadeh into Levy would allow the combined system to narrow down the wait location choices for the autonomous vehicle to those that will facilitate the ridesharing operation. 
Levy and Vahabzadeh both consider traffic implications (Levy [0046] double-parking and Vahabzadeh traffic reduction [0038]) around the pick-up location itself when determining a stopping location. Levy further teaches scoring the waiting locations in [0070]. However, the combination of Levy and Vahabzadeh still does not explicitly teach the service arrangement system selecting a first stopping location from the set of potential stopping locations based on a service end point of the route. Chachra teaches:
selecting, by the service arrangement system, a first stopping location of the first set of stopping locations based on a service end point associated with the route (see [0025] “A new ETD [estimated time to destination] to the destination from each of the alternate request locations is determined, taking into account the ETT [estimated time of travel], and a determination is made whether the travel to one of the alternate destination locations would save time on the journey” and [0111] “if the requestor accepted the modified request location, the dynamic transportation matching system may send the modified request location to the provider computing device for routing and transportation to the modified request location” for determining a pick up location from a set (see set of eight locations in [0094] and Fig. 3) of possible pick up locations based on the subsequent time needed to travel from that location to the destination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection of a pick up location based on ETD of Chachra into the combination of Levy and Vahabzadeh. As Chachra states in [0030], this technique of considering travel time to destinations can “direct providers and requestors to more efficient pickup locations within a predetermined distance from a requested pickup location”. Specifically, as discussed in Chachra [0025] citation above, “more efficient” means less time is needed for a rider to get to their destination.
Regarding claim 3, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data is received from the first self-driving vehicle and comprises image data describing a stopping location identifier symbol positioned at the first stopping location (see [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
Regarding claim 5, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data comprises position data describing a position of the first self-driving vehicle, the method further comprising determining that the position corresponds to the first stopping location (see [0092] "the localization map (or a navigation map) loaded onto the autonomous vehicle can include a parking space layer defining geolocations or georeferenced boundaries around known parking spaces within the geographic region in which the autonomous vehicle is deployed...the autonomous vehicle can: regularly record an optical scan of the field around the autonomous vehicle...compare these optical scans to the localization map in order to determine the geospatial location and orientation of the autonomous vehicle; and then isolate a set of known parking spaces in the vicinity of the autonomous vehicle based georeferenced parking spaces identified in the localization map" for determining location of the autonomous vehicle (in the combination of Levy and Vahabzadeh, the localization map is on the remote computing system), [0093] for vehicle driving to and remaining in parking space and [0094] "the autonomous vehicle implements a localization map (or a navigation map) with a parking space layer to identify parking spaces within the geographic region, the autonomous vehicle can query the localization map for an identifier of the parking meter" for determining position corresponds to a particular spot)
Regarding claim 6, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data comprises geolocation data describing a position occupied by the first self-driving vehicle during a time period (see [0092] "the localization map (or a navigation map) loaded onto the autonomous vehicle can include a parking space layer defining geolocations or georeferenced boundaries around known parking spaces within the geographic region in which the autonomous vehicle is deployed...the autonomous vehicle can: regularly record an optical scan of the field around the autonomous vehicle...compare these optical scans to the localization map in order to determine the geospatial location and orientation of the autonomous vehicle; and then isolate a set of known parking spaces in the vicinity of the autonomous vehicle based georeferenced parking spaces identified in the localization map" and [0093] for vehicle driving to and remaining in parking space)
the method further comprising: determining, using the geolocation data, that the position corresponds to the first stopping location (see [0094] "the autonomous vehicle implements a localization map (or a navigation map) with a parking space layer to identify parking spaces within the geographic region, the autonomous vehicle can query the localization map for an identifier of the parking meter" for determining position corresponds to a particular spot)
and determining from the geolocation data a length of time that the first self- driving vehicle was stationary at the position, wherein the stopping location payment data indicates a payment that is based at least in part on the length of time that the first self-driving vehicle was stationary at the position (see [0094] "The autonomous vehicle or the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter. In one example, the remote computer system can remit payment to the meter for two-minute intervals until the autonomous vehicle departs from the parking space" determining two minute intervals during which the vehicle is parked in the parking spot and paying per interval)
Regarding claim 9, Levy teaches:
A service arrangement system for self-driving vehicles, comprising: one or more processors (see [0126] "the autonomous vehicle, remote computer system, and native application can implement Blocks of the second method S200" particularly the remote computer system and [0127] "The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions…The instructions can be executed by computer-executable components integrated with the...server...The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions")
and a storage device comprising instructions thereon that, when executed by the one or more processors, causes the one or more processors to perform operations comprising (see [0127] "The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions…The instructions can be executed by computer-executable components integrated with the...server...The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions")
Regarding the remaining limitations of claim 9, please see the rejection of claim 1 above.
Regarding claim 11, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 11, please see the rejection of claim 3 above.
Regarding claim 13, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 13, please see the rejection of claim 5 above.
Regarding claim 14, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 9 above. Levy further teaches:
wherein the stopping location use data comprises geolocation data describing a first position of plurality of positions occupied by the first self-driving vehicle during a first time period (see [0092] "the localization map (or a navigation map) loaded onto the autonomous vehicle can include a parking space layer defining geolocations or georeferenced boundaries around known parking spaces within the geographic region in which the autonomous vehicle is deployed...the autonomous vehicle can: regularly record an optical scan of the field around the autonomous vehicle...compare these optical scans to the localization map in order to determine the geospatial location and orientation of the autonomous vehicle; and then isolate a set of known parking spaces in the vicinity of the autonomous vehicle based georeferenced parking spaces identified in the localization map" and [0093] for vehicle driving to and remaining in parking space. See Fig. 4 loop from “Initiate block-circling scheme” to “scan field for wait locations” and [0090] for a plurality of waiting locations possible in the time period before user pickup when receiving a displace trigger to leave original wait location) 
Regarding the remaining limitations introduced in claim 14, please see the rejection of claim 6 above.
Regarding claim 17, Levy teaches:
A non-transitory machine-storage medium comprising instructions thereon that, when executed by one or more processors, cause the one or more processors to perform operations comprising (see [0127] "The systems and methods described herein can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions…The instructions can be executed by computer-executable components integrated with the...server...The computer-executable component can be a processor but any suitable dedicated hardware device can (alternatively or additionally) execute the instructions")
Regarding the remaining limitations of claim 17, please see the rejection of claim 1 above.
Regarding claim 19, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 19, please see the rejection of claim 3 above.
Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh, Chachra, and Ganot (U.S. Pre-Grant Publication No. 2014/0372185, hereafter known as Ganot).
Regarding claim 2, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 1 above. Levy further teaches:
wherein the stopping location use data is received from the first self-driving vehicle (see [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
Levy further teaches the autonomous vehicle being capable of communications with other devices in at least [0071]-[0072] and [0078] (all with a user mobile phone), [0096] and [0113] (both with the remote server), and [0109] (with an approaching vehicle). However, while Levy teaches the identifier of the parking spot being received from the autonomous vehicle, Levy does not teach the identifier of the parking spot comprising handshake data exchanged between the vehicle and a device positioned at the stopping location. Vahabzadeh teaches in [0031] that stopping location data comprises crossing a geofence boundary, but also does not teach stopping location data comprising handshake data. Chachra also does not explicitly teach handshake data between a self-driving vehicle and a parking management device. However, Ganot teaches:
wherein the stopping location use data is received from the first self-driving vehicle and comprises handshake data exchanged between the first self-driving vehicle and a parking management device positioned at the first stopping location (see [0041] "the block controller analyzes the sensors information, determines the precise car parking location and activates the nearest Bluetooth device for communicating with the parking car. The communication ("handshake")" and [0044] "After selecting the correct Bluetooth device nearest to a parking car, the block controller launches via this device a communication dialogue with the user Bluetooth device. The parties then automatically exchange ID information" the “nearest Bluetooth device” in these citations is an “Embedded Bluetooth device” in [0029]-[0030] that is used to manage the parking at the location. [0030] teaches the user Bluetooth device is in the car)
One of ordinary skill in the art would have recognized that applying the known technique of handshake data of Ganot to the combination of Levy, Vahabzadeh, and Chachra would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ganot to the teaching of the combination of Levy, Vahabzadeh, and Chachra would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such receiving the identifier information via a handshake with a device at the parking location. Further, applying receiving the identifier information via a handshake with a device at the parking location to the combination of Levy, Vahabzadeh, and Chachra would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient payment calculation for the combined system, as Ganot [0039] teaches that parking rates are communicated along with the parking location ID. Per Ganot [0033], the parking rate information is updated in real-time, so by receiving the information via handshake the remote system of Levy will have accurate rate information to use when remitting payments for parking.
 Regarding claim 10, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 10, please see the rejection of claim 2 above.
Regarding claim 18, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 18, please see the rejection of claim 2 above.
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh, Chachra, and Eldershaw et al. (U.S. Pre-Grant Publication No. 2012/0127308, hereafter known as Eldershaw).
Regarding claim 4, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 1 above. Vahabzadeh teaches in [0086] parking usage information is relayed from the curb operations server to the rideshare server. However, the combination of Levy, Vahabzadeh, and Chachra teaches the stopping location information being sent from the autonomous vehicle, and not sent from a parking management device comprising an indication of the vehicle. Eldershaw teaches:
wherein the stopping location use data is received from a parking management device and comprises an indication of the first self-driving vehicle (see [0068] "each parking device 21 can include a visual sensor (not shown), which is typically a video or still camera, that can…enable the parking services server 11 to visually perceive the license plate or other indicia of the motorist's vehicle as part of the check-in process" and [0057] “each parking device 21 serves a single parking space 24 in a one-to-one relationship” sending identification of parked vehicle and the spot in which it parked to server. In the combination with Levy and Vahabzadeh, stopping info received at Levy’s remote system from the parking management device via the parking server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Eldershaw with the combination of Levy, Vahabzadeh, and Chachra. Eldershaw teaches in [0063] that the parking management devices at each space have color indicators that represent availability of the space and space type and in [0061] digital indicators that broadcast availability to nearby vehicles. By incorporating these parking management devices into the combination of Levy, Vahabzadeh, and Chachra, the process Levy [0092] teaches of the autonomous vehicles using optical scans and artificial intelligence to determine which spaces are available could be simplified to merely scan for appropriate colors from the parking management devices or skipped altogether in the case where availability is broadcasted. The information communicated by the color indicators and broadcast is also greater than simply whether a space is empty or not (see amount of time space is available for in Eldershaw [0063] and empty but unavailable for parking in Eldershaw [0075]). Therefore, the combined system would also allow the autonomous vehicle to make a more informed decision when selecting a stopping location such that it will not likely be asked to leave the spot like in Levy [0056].
Regarding claim 12, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 12, please see the rejection of claim 4 above.
Regarding claim 20, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 17 above. Regarding the limitations introduced in claim 20, please see the rejection of claim 4 above.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh, Chachra, and Xu et al. (U.S. Pre-Grant Publication No. 2020/0272950, hereafter known as Xu).
Regarding claim 7, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 1 above. Levy further teaches:
and causing, by the service arrangement system, the first self-driving vehicle to leave the first stopping location (see [0096] "Upon receipt of a SMS text message at the SMS text number rendered on the autonomous vehicle or in response to receipt of a scan of the visual fiducial rendered on the autonomous vehicle's external display, the remote computer system can transmit a command to the autonomous vehicle to exit the parking space and resume other delay schema")
Levy further teaches other vehicles requesting the autonomous vehicle to move from where the autonomous vehicle is parked in [0096] above as well as [0073] and [0075]. The combination of Levy, Vahabzadeh, and Chachra does not teach the payment for use of the stopping location being unsuccessful. However, Xu teaches:
detecting, by the service arrangement system, that the payment for use of the first stopping location by the first self-driving vehicle was unsuccessful (see [0141] "According to tariff policy of the car park, the driver makes the payment when...checking in" and [0205] "If the car park field terminal 52 reminds the drivers of a failure to check-in of the parking space, meaning incompliance of the vehicle with the parking conditions of this parking space (for example, the parking space unavailable, the parking space specific for permit parking, the parking space reserved or the parking duration exceeding the limit for the parking duration (or its available period)), then the car park field terminal 52 reminds the driver of booking another available parking space and to remove the vehicle". In the combination, if the autonomous vehicle of Levy tries to park at and the remote computing system of Levy therefore tries to pay for a spot that is unavailable, the meter in Levy [0094] will alert the remote computing system of the failure and instructs it to remove the vehicle) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Xu with the combination of Levy, Vahabzadeh, and Chachra. As Xu states in [0143], parking in an unavailable spot can result in penalties (“The penalty rules include occupation without check-in of the parking space, occupation without check-out of the parking space, vacancy without check-out of the parking space, and violation parking on an unavailable parking space (for example, occupy a shared parking space during the non-sharing period, i.e. parking beyond the available period) etc.”). By detecting that a payment has failed because the parking space is unavailable, the combined system would allow the autonomous vehicle to avoid a parking violation for parking in the unavailable spot and instead leave to find a different, more appropriate waiting location.
Regarding claim 15, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 15, please see the rejection of claim 7 above.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levy in view of Vahabzadeh, Chachra, and Nakka et al. (U.S. Pre-Grant Publication No. 2020/0258388, hereafter known as Nakka).
Regarding claim 8, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 1 above. Levy further teaches:
selecting, by the service arrangement system, a second self-driving vehicle for providing a second transportation service (see [0061] "the autonomous vehicle can execute Blocks of the second method S200—such as in conjunction with a remote computer system (e.g., an autonomous vehicle fleet manager, a remote rideshare dispatcher)" remote server manages multiple vehicles and [0065] "Upon receipt of this rideshare request, the remote computer system can: identify an autonomous vehicle that is near the selected pickup location, currently unoccupied, and/or completing a rideshare cycle at a dropoff location nearby; assign this rideshare request to this autonomous vehicle" for selecting a second self-driving vehicle)
determining, by  (see [0068] "the autonomous vehicle can query the localization map for possible wait locations near the pickup location, such as a set of possible wait locations that are: on the same side of the street as the pickup location; on the same block as the pickup location; and/or within a threshold distance (e.g., twenty meters in a suburban setting, ten meters in an urban setting) of the pickup location" and [0095] “Similarly, an autonomous vehicle fleet manager associated with the autonomous vehicle may contract access to short-term (e.g., up to fifteen-minute) parking in a parking lot managed by a local business, such as a grocery store or strip mall. While executing a block-circling routine, the autonomous vehicle can: autonomously navigate to this parking lot”)
receiving, by the service arrangement system, second stopping location use data indicating that the second self-driving vehicle is stopped at a second stopping location (see[0093] "After electing a parking space, the autonomous vehicle can autonomously navigate into this empty parking space and remain in this parking space" and [0094] "the autonomous vehicle can also: implement computer vision techniques (e.g., object recognition, optical character recognition) to: detect a parking meter adjacent the parking space; read a state of the parking meter (e.g., whether the parking meter is currently expired); and read an identifier from the parking meter, such as in the form of a barcode, a quick-response code, or a serial number…the remote computer system can then automatically remit payment for the parking space based on the identifier of the parking meter" remote computer system receives identifier of parking space from vehicle in order to send payment)
and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location (see [0096] "Upon receipt of a SMS text message at the SMS text number rendered on the autonomous vehicle or in response to receipt of a scan of the visual fiducial rendered on the autonomous vehicle's external display, the remote computer system can transmit a command to the autonomous vehicle to exit the parking space and resume other delay schema")
As discussed above, Levy teaches a localization map that the autonomous vehicle can query a localization map for a set of waiting locations. However, as taught in Levy [0092], the localization map is stored on the autonomous vehicle itself. Therefore, Levy does not teach the service arrangement system sending a set of stopping locations to the vehicle. However, Vahabzadeh teaches:
sending, by the service arrangement system to the second self-driving vehicle, second stopping location data describing a second set of stopping locations associated with the second transportation service (see [0069] "At block 803, the device sends information associated with a plurality of available geo-fenced curbside locations to a mobile device of the commercial vehicle operator" and see [0020] for the server containing the curbside locations. In combination with Levy, server sending the plurality of locations to the selected autonomous vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vahabzadeh to the method of Levy. Specifically, Vahabzadeh states in [0072] “The processor determines an estimated travel time to each boundary of a pre-determined number of boundaries of the set of geo-fenced boundaries, and based on the determined travel time, selects a plurality of available curbside locations from the set of geo-fenced boundaries to facilitate a curbside use or transaction”. The facilitation Vahabzadeh refers to comprises “increased fuel efficiency, transportation, and reduced delays for participants and non-participants when scheduling use of curbside locations 202, 212 through use of the described geofencing and metering” (Vahabzadeh [0024]). Incorporating the server functionality of Vahabzadeh into Levy would allow the combined system to narrow down the wait location choices for the autonomous vehicle to those that will facilitate the ridesharing operation. 
The combination of Levy, Vahabzadeh, and Chachra still does not explicitly teach determining based on the second stopping location data that the second stopping location is not part of the second set of stopping locations. However, Nakka teaches:
determining, by the service arrangement system and based at least in part on the second stopping location data, that the second stopping location is not part of the second set of stopping locations (see [0034] for using captured image data to gather data regarding parking spot and [0037] "At operation 308 a parking condition for the vehicle is determined based on comparing the determined data with the previously stored data. For example, the extracted number is compared with the previously stored assigned parking space number, and if the extracted number does not match with the previously stored assigned parking space number, it is determined that the vehicle is parked at a wrong location that is different from the assigned parking space location, and a notification indicating the wrong parking space is sent to the user" for determining vehicle is stopped at a spot other than specified in the second set of locations. See [0024] "The vehicle can transmit communications (e.g., across the Internet, any wireless communication) to indicate current conditions (e.g., a current condition associated with a parking of the vehicle, as described in further detail below with respect to FIGS. 3-9). The vehicle can operate in the capacity of a server or a client in a client-server network environment" for vehicle acting as a client transmitting condition info to data processing system for comparison)
and causing, by the service arrangement system, the second self-driving vehicle to leave the second stopping location (see [0064]-[0065] "For example, the alert may contain an indication for the user of the vehicle to move away from the parking space location...For one embodiment, an alert is sent to an advanced driver-assistance system (ADAS) or an autonomous driving (AD) system of the vehicle to facilitate automated or autonomous driving e.g., an automatic valet parking")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakka with the combination of Levy, Vahabzadeh, and Chachra. As Nakka states in [0019] “Dynamic recognition and identification of the parking space by the system advantageously prevents an unauthorized use of the parking space”. By incorporating this teaching of Nakka, the combined system prevents its autonomous vehicles from waiting for rideshare passengers in areas they are not authorized to wait. By only waiting in authorized locations, tickets (as discussed in Nakka [0067]) and other parking violations can also be avoided, allowing for a more efficient operation of the overall rideshare system.
Regarding claim 16, the combination of Levy, Vahabzadeh, and Chachra teaches all of the limitations of claim 9 above. Regarding the limitations introduced in claim 16, please see the rejection of claim 8 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fremlin et al. (U.S. Pre-Grant Publication No. 2021/0049911) teaches determining selection score for rideshare pickup points based on a destination location for the rideshare
Flier et al. (U.S. Pre-Grant Publication No. 2017/0059347) teaches ranking a plurality of rideshare pickup locations based on the destination location
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MORONEY whose telephone number is (571)272-4403. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.C.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/28/2022